Citation Nr: 0401359	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from September 1975 to 
November 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined that the veteran had not submitted new and 
material evidence sufficient to reopen her claim of 
entitlement to service connection for a back condition with 
pain radiating into her lower left extremity.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In March 2003 the veteran 
perfected her appeal, and the issue was subsequently 
certified to the Board.  

As will be discussed below, this case is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder; the veteran did not appeal that determination.

2.  Since the February 1996 RO rating decision, the veteran 
has submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a back condition, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for a back disorder must 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002)) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000, 7-2003.  The duty-to-assist provisions of the VCAA do 
not apply until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  The regulations implementing the 
VCAA include a new definition of new and material evidence.  
See 38 C.F.R. § 3.156(a) (effective for claims submitted 
after August 29, 2001).  

II.  Factual Background and Discussion

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In a February 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back condition.  The veteran did not appeal that 
determination, and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

At the time of the February 1996 rating decision, the 
competent evidence of record included the veteran's service 
medical records, which indicated complaints of back pain from 
October 1992 to December 1993.  In addition, the veteran 
reported recurrent back pain during her separation 
examination in July 1995.  

Since the February 1996 rating decision, the RO has obtained 
VA outpatient treatment records dated from February 1998 to 
August 2002, which reveal continued complaints of back pain 
and a diagnosis of degenerative joint disease.  The veteran 
was afforded a VA examination in December 2002.  The examiner 
noted the veteran's reported history of injures to her back 
in service.  It was noted that a lumbar spine film taken in 
April 2000 revealed degenerative joint disease and an 
electromyography in August 2000 indicated no abnormalities in 
the low back and left lower extremity.  The examiner 
diagnosed the veteran with osteoarthritis of the lumbar 
spine.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision includes evidence that was not previously 
submitted to agency decisionmakers.  It is related to an 
unestablished fact necessary to substantiate the claim for 
service connection, it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim, and it appears to raise a reasonable 
possibility of substantiating the claim.  That evidence 
includes the VA outpatient treatment records and the VA 
examination report, which indicate continued complaints of 
back pain and a current diagnosis of a back condition.  As 
that evidence addresses directly the basis for the prior 
denial of the claim, it is "new and material," and, 
consistent with law and judicial precedent, the claim must be 
reopened.


ORDER


The veteran's claim of entitlement to service connection for 
a back disorder is reopened.  To this extent only, the appeal 
is granted.


REMAND

As noted above, there have been significant changes in 
statutory law, and VA regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  Since the Board finds that the veteran's 
claim is reopened, additional development is required to 
provide adequate notice of the VCAA and specifically how it 
applies to the veteran's service connection claim.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The revised VCAA duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, including providing 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In light of the evidence 
of record, the Board finds an additional medical opinion is 
required prior to appellate review.

More specifically, the Board notes that the December 2002 VA 
examiner did not indicate review of the veteran's claims 
file.  Although he noted that the veteran reported injuring 
her back in service, he did not discuss the other competent 
medical evidence of record including the veteran's service 
medical records, which include complaints of and treatment 
for back pain.  He did not compare his findings regarding the 
veteran's back condition to the findings during and 
subsequent to service.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, [she] cannot passively wait for 
it in those circumstances where [she] may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655 (2003), under which her failure to 
cooperate could result in adverse action on her claim.  

In view of the foregoing, the matter on appeal is remanded 
for the following action:

1.	The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.	The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
her for back pain.  After securing the 
necessary release(s), the RO should obtain 
those records that have not previously 
been associated with the veteran's VA 
claims folder.  The RO should notify the 
veteran if identified records are 
unavailable.

3.	The veteran should be afforded an 
examination to determine whether she 
currently has osteoarthritis, degenerative 
joint disease, or any other disorder in 
her back, and if so, whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that such is related to 
the veteran's complaints described in her 
service medical records.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and review of the file 
should be cited in the examination report.  
A written report of the examination should 
be placed in the claims file.  In 
expressing his/her opinion as to the 
etiology of the veteran's current back 
condition, if any, the examiner should 
reconcile to the fullest extent possible 
his or her opinion with that of the 
December 2002 VA examiner, D.B. Goodrich, 
PA-C.  The orthopedist should also cite to 
specific evidence of record, including the 
veteran's service medical records, in 
expressing his/her opinion as to the 
etiology of any current back condition.  

4.	After the development requested above has been 
completed to the extent possible, the RO should 
review the record to ensure that such is adequate 
for appellate review.  After any indicated 
corrective action has been completed, the RO should 
again review the record and re-adjudicate the 
veteran's claim.  If the benefit sought on appeal 
remains denied the veteran should be furnished a 
supplemental statement of the case that contains 
notice of all relevant actions taken on the claim 
for benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



